         Case 1:19-cr-00373-PGG Document 338 Filed 07/15/21 Page 1 of 1
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 14, 2021

BY ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Avenatti,
               S1 19 Cr. 373 (PGG)

Dear Judge Gardephe:

        The Government respectfully submits the attached letter from NIKE, Inc. (“Nike”),
pursuant to the Court’s order during the sentencing proceeding on July 8, 2021, for additional
detail and support for the restitution request in this case. Because, for the reasons set forth in the
attached letter, the evidence before the Court provides a basis for a reasonable estimate of the
actual loss to Nike that is recoverable under both Second Circuit case law and the Supreme Court’s
decision in Lagos v. United States, 138 S. Ct. 1684, 1690 (2018), the Government requests that the
Court order restitution in the amount of $856,162, to be paid only after any individual victims in
the defendant’s other pending cases are paid restitution, if ordered, as sought by Nike.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                               By:    s/ Matthew D. Podolsky
                                                      Matthew D. Podolsky
                                                      Daniel C. Richenthal
                                                      Robert B. Sobelman
                                                      Assistant United States Attorneys
                                                      (212) 637-1947/2109/2616
Attachment

cc:    (by ECF)

       Counsel of Record
